Citation Nr: 1645730	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-06 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back condition.

2.  Entitlement to service connection for left knee osteoarthritis.

3.  Entitlement to service connection for right knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from May 1976 to May 1979 and additional periods of service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the February 2011 rating decision on appeal, the RO found that the Veteran had not presented new and material evidence to reopen a claim for service connection for a back disability that was previously denied in February 1994.  The Board finds that the February 1994 rating decision that denied service connection for a low back disability is not final.  The Veteran has one year from the receipt of the rating decision to submit a notice of disagreement (NOD) to initiate the appeal.  38 U.S.C.A § 7105 (b) and (c) (West 2014).  In addition, any new evidence received prior to the expiration of the appeal period will be considered to have been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b)(2015).  In this case, the Veteran submitted statements and treatment records relevant to the issue of service connection for a low back disability within one year of the February 1994 rating decision.  Because the evidence was received within one year of the February 1994 rating decision, that decision did not become final, and the service connection claim remained pending.  38 C.F.R. §§ 3.156 (b).

The issues of entitlement to service connection for a back condition, entitlement to service connection for left knee osteoarthritis, and entitlement to service connection for right knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






REMAND

In a September 2011 statement, the Veteran indicated that he receives treatment Orlando VA Medical Center.  The November 2011 Rating Decision noted that treatment records from the Orlando VA Medical Center were reviewed in connection with that rating decision.  The treatment records from the Orlando VA Medical Center are not currently associated with the claims file.  On remand, the AMC/RO should associate the records with the claims file as they are potentially relevant to all of the issues on appeal.

Upon VA examination in December 2010, the examiner opined that a current back disability is not related to service.   The examiner opined that L5-S1 disc narrowing is age-related.  The VA examiner discussed the service treatment records and post-service treatment.  The examiner opined that there was a continuous presentation for evaluation and management of lower back pain without objective verification of underlying pathology.   A radiographic report dated in July 1981 noted some posterior displacement of L5, otherwise within normal limits.  The December 2010 examiner did not address the July 1981 report.   A remand is necessary to obtain an addendum opinion. 

In December 2011, the Veteran submitted nexus opinions from Dr. H. regarding his back and knee disabilities.  The December 2011 opinions are not sufficient to establish service connection because no rationale was provided.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007).  A remand is necessary in order to afford the Veteran an opportunity to supplement the opinions provided by  Dr. H.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the outpatient treatment records from the Orlando VA Health System that are relevant to the Veteran's claim for service connection for a back disability and bilateral knee disabilities, and associate the records with the electronic claims file.  

2.  Contact the Veteran and afford him the opportunity to request supplemental opinions from his private physician, Dr. H., regarding the issues of service connection for bilateral knee and back disabilities.  Dr. H. should be asked to provide a rationale for the medical opinions.

3.  Return the claims file to the December 2010 VA examiner for an addendum opinion regarding the claimed back disability.  If the December 2010 examiner is not available, an opinion should be provided by another qualified physician.  

The examiner should provide an opinion as to whether a current back disability is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should discuss the July 1981 radiographic report.  

The examiner should opine whether it is at least as likely as not that arthritis of the lumbar spine manifested to a compensable degree during service or within one year of separation from service.  

The examiner should provide a detailed rationale for the stated opinions.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

4.  Following completion of the requested actions and review of any additional relevant evidence added to the record pursuant to this remand, the AOJ should undertake any additionally indicated development.  The AOJ should consider whether an addendum medical opinion is necessary for the Veteran's bilateral knee claim upon review of the additional evidence.

Then, readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


